Title: To George Washington from George Augustine Washington, 1 August 1791
From: Washington, George Augustine
To: Washington, George



Honored Uncle
Mount Vernon Augt 1st 1791.

Such is my situation at this time that I can do little more than enclose the Report and acknowledge the rect of your favor of the 17th Ulto the directions therein given I shall have attended to and will reply to it and give you every necessary information before I leave this if I am able. but at this time I do not flatter myself to be able to undergo the exercise of a journey in less than a fortnight—as soon as the Brickmakers and Bricklayers with there attendants finished harvest and grass cuting I had them put to work—Davis is now diging out the foundation for the wall in front of the house and will proceed to geting up the wall—I purchased of a Vessel yesterday some shells which is landing to day tho’ not more than abt 200 Bushls the first that I have been able to get tho’ I have used every means possible. I have at different times engaged these Vessels expressly for the purpose the two first have disappointed me the last which engaged under the penalty of 20£ was to be here next week[.] We had on Tuesday last a light sprinkle of rain in the four noon and afternoon but insufficient to conduce to the relief of any thing there is no more the appearance of verdure in the enclosures about this house than if the whole had been consumed by fire.

Whiting tells me that the prospects for Corn is deplorable indeed unless we are favord with immediate and abundant rains there can be but very little made and present appearances are unfriendly to it very shortly we are in order for sowing wheat but Whiting says unless there comes rain it would be attended with the loss of the seed to sow for it would vegetate and perish for their is not moisture in the earth to bring it up and nourish it this I know was the case with the first sown wheat in the neck and D: Run last year. Your letter which I expect to recieve by the return of the Servant from Alexa to night will speak something on this subject as I mentioned in a letter written sometime since the sowing of the fallowed field at D: Run—as I expected you might for some particular purpose wish immediate informa[tion] of the hights of the Jacks as I was not able to do it myself desired Whiting and to be very accurate, had them brought into the Piaza as the best place—the hights as here discribed I believe are just tho’ they fall short of what they had been supposed to be and what the Spanish Jack had once been determined to be by measurement—Royal Gift 14 hands 1½ Inch. his Ears 14 Inches[.] Knight Malta. 13 hands. 1½ Inch. his Ears. 12½ Inches[.] Young Jack 3 Years old this spring—12 hands. 1¼ I: Ears 12 I.—I think You mention’d that Colo. Washington would in September send for Royal Gift I shall leave directi⟨ons⟩ should I be absent to have him deliver’d if the Person who applies is authorised—I have recieved from Doctr Stuart £525—part of which to the amt of £265.18.10¼ I applied to the discharge of the Ball: due on Your several Bonds to Mr Triplett meaning the original Bond and two which You had given him for interest—I have settled the specie tax with the Sherriffs and shall the Levies I shall when I am setg out pay Ball for all the work he may have done at that time and leave money to pay the Bal: which in the whole will I expect amt to abt £100. settle such accts as are in Alexandria—and have all the accts posted up so as to leave all my monied transactions clearly to be understood as my first object is to discharge with satisfaction and strict justice the trust You have imposed in me—it is but prudent to be at all times prepared for an event that is uncertain and the present state of my health being unfavorable to long life unless a change should take place points out to me the propriety of

such arrangements as may illucidate all my transa⟨cti⟩ons—as they neither tend to protract or curtail life they need produce no unfavorable opperation on the spirits or mind it has a contrary tendency because I possess a mind capable of reflection and the fewer embarssments I have to contend with the greater fortitude I shall possess to support misfortune—I hope with care and the change of air to be restored but I fear not in a short time so as to enable to undergo so active a life as I wish the day before yesterday the spiting of blood left me yesterday it returned to day it has lessen’d—on Thursday the pain in my breast was troublesome attended with severe pains throughout my body which induced me to apply a large Blister to my breast which had been recommended by Doctrs Stuart & Craik—it drew well and I have kept it runing since and if I find advantage from it which I hope I shall will repeat the Blister to increase and continue the discharge—it is painful and disagreeable particularly in the attitude of writing—therefore beg leave to conclude with assurances of the tenderist attachment to You my Aunt and Children and good wishes for Mr Lear & Lady and Majr Jackson—I am Your truely affectionate Nephew

Go. A. Washington

